MANNING, J.
The question in this case is, whether the character of a witness may be impeached by the testimony of a person who three years before and previously, lived in the same neighborhood with him, and knew what his reputation and general character there were and are,— but does not know what they are in the neighborhood in which he now resides.
This precise question was raised and decided in the affirm - ative in Sleeper v. Van Middlesworth, 4 Denio, 431, with the difference that in that case, the witness impeached had removed four years before from the neighborhood from which the testimony that was offered against him came. The court said : “ It is not, looking to common experience in human conduct, generally found to be true that a thorough change from a bad to a good character, is wrought within four years. It may, and it is to be hoped, often does occur; but such is not the common course in life. On the contrary there is a strong probability that one whose general character was bad four years since, is still of doubtful or disparaged fame. So much at least may be asserted without evincing the feeling of a misanthropist or any unseemly lack of charity. It appears to me, therefore, that the court erred in rejecting the evidence.” None of the court dissented.
The same views, in effect, were taken of the subject by this court in Martin’s Ex’r v. Martin, 25 Ala. 201. Light is thrown upon “ the present character of the witness,” by reflections from it as it was disclosed in the recent past.
*22The judgment of the Circuit Court must be reversed and the cause remanded.
Let the prisoner remain in custody until discharged by due course of law.